DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-3, 9, 13, 14, 20, 21, 23, 26, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamorte et al. US 2016/0124247.
Regarding claim 1, Lamorte discloses (see at least Fig 1, [0060]) a wearable training apparatus (10) comprising: a vision-control assembly (11) configured for coupling to a user's face about the user's eyes ([0060]), said vision-control assembly comprising an opaque material ([0093]) and a see-through area surrounded by the opaque material at least on a temporal side, a nasal side, and an inferior side thereof (Fig 1, [0006], [0011], [0017], [0023], [0050], [0055], [0059]-[0060], [0078], and [0093]), wherein the opaque material is configured for substantially blocking the user's entire vision except at the see-through area (Fig 1, [0093]); wherein the see-through area is configured for forming a reduced field of vision (FOV) about a gaze direction (Fig 1, [0058]-[0060]); and wherein the reduced FOV has a horizontal span encompassing at least a major portion of a natural binocular vision-area of a natural FOV of human eyes (Fig 1, [0070]), said natural binocular vision- area being at an angular center of the natural FOV of human eyes (Fig 1, [0070]).
Regarding claim 2, Lamorte discloses wherein the horizontal span of the reduced FOV encompasses the entire natural binocular vision-area of the natural FOV of human eyes ([0007] – [0011]).
Regarding claim 3, Lamorte discloses wherein the horizontal span of the reduced FOV further encompasses a minor portion of natural monocular vision-areas of the natural FOV of human eyes (Fig 1, apertures 15), said natural monocular vision-areas being peripheral to the natural binocular vision-area on respectively temporal sides (Fig 1 shows lens 13 is within faceplate 11).
(17, 18) substantially encompassing a horizontal area-of-focus of the natural FOV of human eyes ([0060], allows the lens 13 to be adjusted by the user to move the slit apertures 15 to align to improve the user's focus on the object). 
Regarding claim 13, Lamorte discloses wherein the adjusted binocular vision-area has a horizontal span about the same as that of the reduced FOV (Fig 1).
Regarding claim 14, Lamorte discloses wherein the reduced FOV has a vertical span encompassing at least a major portion of a vertical area-of-focus of the natural FOV of human eyes (Fig 1 shows aperture 15 is a vertical aperture with respect to faceplate 11).
Regarding claim 20, Lamorte discloses wherein the see-through area is surrounded by the opaque material only on the temporal side, the nasal side, and the inferior side thereof ([0093]).
Regarding claim 21, Lamorte discloses wherein the see-through area extends to a top of the vision-control assembly (Fig 1 shows aperture 15 extends towards frame 11).
Regarding claim 23, Lamorte discloses wherein the vision-control assembly comprises a rear-extending opaque sidewall about at least the temporal side, the nasal side, and the inferior side of the see-through area (Fig 1 shows lens 13 extends along the temporal perimeter of frame 11 and towards arms 12 and downwards away from frame 11).
(Fig 1, apertures 15).
Regarding claim 27, Lamorte discloses wherein the vision-control assembly comprises a transparent material covering the see-through area ([0077]).
Regarding claim 28, Lamorte discloses wherein the transparent material comprises one or more lens ([0077]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 15, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lamorte et al. US 2016/0124247 in view of Massof et al. US 6,529,331.
(Col 17, line 60, 135° encompasses the claimed range) with about 60° on each temporal side (Col 17, line 60, 85° encompasses the claimed range); about 60° with about 30° on each temporal side; about 80° to about 100° with about 40° to about 50° on each temporal side; about 100° to about 140° with about 50° to about 70° on each temporal side; or about 110° to about 130° with about 55° to about 65° on each temporal side. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Lamorte with the field of view design of Massof to increase unrestricted eye movements within an eye display (Massof, Col 1, line 55).
Regarding claim 10, Lamorte discloses the invention as described in claim 9 but not teach wherein the adjusted binocular vision-area has a horizontal span of about 40° to about 60° with about 20° to 30° on each temporal side; of at least about 60° with at least about 30° on each temporal side; or of about 100° with about 50° on each temporal side. However, Massof teaches wherein the adjusted binocular vision-area has a horizontal span of about 40° to about 60° (Col 17, line 60, 135° encompasses the claimed range) with about 20° to 30° on each temporal side (Col 17, line 60, 85° encompasses the claimed range); of at least about 60° with at least about 30° on (Massof, Col 1, line 55).
Regarding claim 15, Lamorte discloses the invention as described in claim 14 but not teach wherein the vertical span of the reduced FOV is about 35° to about 75° with a superior span of about 15° to about 35° and an inferior span of about 20° to about 40°; wherein the vertical span of the reduced FOV is about 55° with a superior span of about 25° and an inferior span of about 30°; wherein the vertical span of the reduced FOV is about 35° to about 75° with a superior span of about 15° to about 35° and an inferior span of about 20° to about 40°; wherein the vertical span of the reduced FOV is about 80° to about 100° with a superior span of about 60° and an inferior span of about 20° to about 40°; or wherein the vertical span of the reduced FOV is about 90° with a superior span of about 60° and an inferior span of about 30°. However, Massof teaches wherein the vertical span of the reduced FOV is about 35° to about 75° (Col 17, line 61, 105° encompasses the claimed range)  with a superior span of about 15° to about 35° (Col 17, line 60, 40° encompasses the claimed range) and an inferior span of about 20° to about 40° side (Col 17, line 61, 65° encompasses the claimed range); wherein the vertical span of the reduced FOV is about 55° with a superior span of about 25° and an inferior span of about 30°; wherein the vertical span of the reduced FOV is about 35° to about 75° with a superior span of about 15° to about 35° and an inferior span of about 20° to about 40°; wherein the vertical span of the reduced FOV is about 80° to about 100° with a superior span of about 60° and an inferior span of about 20° to about 40°; or (Massof, Col 1, line 55).
Regarding claim 32, Lamorte discloses the invention as described in claim 1 but not teach further comprising a head-mounting assembly coupled to the vision-control assembly for coupling the vision-control assembly to the user's face. However, Massof teaches further comprising a head-mounting assembly coupled to the vision-control assembly for coupling the vision-control assembly to the user's face (Fig 21a, 21b shows helmet 140 attached to frame 124). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Lamorte with the frame of Massof to increase the level adjustment and suspension within a framed device (Col 14, line 45-48).
Regarding claim 35, Lamorte in view of Massof discloses the invention as described in claim 32 and Massof teaches wherein at least one of the vision-control assembly and the head-mounting assembly is configured for coupling the vision-control assembly to the user's face about the user's eyes with a vertex distance of about 12 millimeters (mm) to about 14 mm (Col 3, line 6-8), said vertex distance being a distance between a rear-end of the see-through area and the front of the cornea of the eyes (Col 3, line 6-8 describes the distance behind lens 23 and in front of the eyes of a user). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Lamorte with alignment design of (Massof, Col 4, line 5-10).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lamorte et al. US 2016/0124247 in view of Coulter et al. US 2008/0055541.
Regarding claim 29, Lamorte discloses the invention as described in claim 1 but not teach wherein the vision-control assembly comprises a transparent material, a first portion of the transparent material covering the see-through area and a second portion of the transparent material being rendered opaque. However, Coulter teaches wherein the vision-control assembly comprises a transparent material, a first portion of the transparent material covering the see-through area and a second portion of the transparent material being rendered opaque ([0029], [0031]). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Lamorte with the opaque regions of Coulter to reduce interfering with a user’s activity (Coulter, [0031]). 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lamorte et al. US 2016/0124247 in view of Douglass US 2,663,021.
Regarding claim 31, Lamorte discloses the invention as described in claim 1 but not teach further comprising a coupling structure for coupling the wearable training apparatus to a pair of eyeglasses. However, Douglass teaches further comprising (see at least Fig 4, Col 3, line 33-57) a coupling structure (21) for coupling the wearable training apparatus (19, 20) to a pair of eyeglasses (Col 3, line 47). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide .
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to dependent claim 25, the prior art of Lamorte taken either singly or in combination with any other prior art fails to suggest such a wearable training apparatus including the specific arrangement: “the opaque material and the sidewall comprises a plurality of ventilation holes”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hue et al. US 2018/0201101, Smith et al. US 2010/0182564, and Maggi US 2017/0255028 are visual improving devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872